Citation Nr: 0120459	
Decision Date: 08/09/01    Archive Date: 08/14/01

DOCKET NO.  97-03 891A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for skin rashes, 
including as a manifestation of an actual disability, or as 
symptoms of an undiagnosed illness.

3.  Entitlement to service connection for allergic rhinitis, 
including as a manifestation of an actual disability, or as a 
symptom of an undiagnosed illness.

4.  Entitlement to service connection for heat/cold 
intolerance, including as a manifestation of an actual 
disability, or as a symptom of an undiagnosed illness.

5.  Entitlement to service connection for photophobia, 
including as a manifestation of an actual disability, or as a 
symptom of an undiagnosed illness.

6.  Entitlement to service connection for high blood pressure 
and/or hypertension, including as a manifestation of an 
actual disability, or as a symptom of an undiagnosed illness.

7.  Entitlement to service connection for shortness of 
breath, including as a manifestation of an actual disability, 
or as a symptom of an undiagnosed illness.

8.  Entitlement to service connection for multiple joint 
pain, including as a manifestation of an actual disability, 
or as a symptom of an undiagnosed illness.

9.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for low back disorder.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to December 
1971, and from November 1990 to May 1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from January 1996, July 1998, and April 1999 
rating decisions of the North Little Rock, Arkansas, 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
the January 1996 rating decision, the RO denied service 
connection for skin rash.  In the July 1998 rating decision, 
the RO, in part, denied service connection for allergic 
rhinitis, intolerance to heat and cold, hypertension, 
shortness of breath, and muscle and joint aches, to include 
as being due to an undiagnosed illness.  In the April 1999 
rating decision, the RO, in part, denied reopening the claim 
for service connection for a low back disorder.

In May 1997 and February 1999, the veteran presented oral 
testimony before a Hearing Officer at the RO; transcripts of 
which have been associated with the claims file.

In May 2000, the veteran testified at a personal hearing 
before the undersigned Board Member; a transcript of which 
has been associated with the claims file.

In a September 2000 decision, the Board (1) granted service 
connection for PTSD, bilateral tinnitus, and right ear 
hearing loss disability; (2) denied service connection for 
left ear hearing loss, contact dermatitis, allergic rhinitis, 
heat/cold intolerance, photophobia, hypertension, shortness 
of breath including chronic obstructive pulmonary disease, 
and multiple joint pain; (3) denied reopening the claim for 
service connection for a low back disorder; and (4) remanded 
claims for entitlement to an evaluation in excess of 
50 percent for residuals of viral meningitis, manifested by 
headaches and entitlement to a total disability rating for 
compensation purposes on the basis of individual 
unemployability.

The veteran appealed the decision to The United States Court 
of Appeals for Veterans Claims (the Court).  The parties 
filed a joint motion for remand, which the Court granted in 
February 2001.  In the joint motion for remand, the parties 
noted that enactment of the Veterans Claims Assistance Act of 
2000 (VCAA) had occurred and that some of the veteran's 
claims must be remanded for readjudication under the new law, 
citing to Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (hereinafter "VCAA"); Veterans 
Benefits and Health Care Improvement Act of 2000, Pub. L. No. 
106-419, § 104 (2000).  The parties agreed that the claims 
that were granted and were remanded were not part of the 
joint motion, and thus those issues are not presently before 
the Board.


FINDINGS OF FACT

1.  A skin rash has been attributed to a known diagnosis.

2.  Allergic rhinitis has been attributed to known diagnoses.

3.  There is competent evidence that allergic rhinitis is not 
due to service.  

4.  Competent evidence of objective indications of heat/cold 
intolerance is not of record.

5.  Competent evidence of objective indications of 
photophobia is not of record.

6.  High blood pressure has been attributed to a known 
diagnosis.

7.  Hypertension clearly and unmistakably preexisted service 
and was not aggravated during service.  

8.  Competent evidence of objective indications of multiple 
joint pain is not of record.  

9.  Service connection for a low back disorder was denied in 
a November 1991 rating decision.  The veteran was notified of 
the decision in December 1991, which included his appeal 
rights and did not appeal the decision within one year of the 
notification.  

10.  The evidence received since the November 1991 rating 
decision does not bear directly and substantially upon the 
issue of entitlement to service connection for a low back 
disorder and is not so significant that it must be considered 
in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  Dermatitis and tinea cruris, as being due to an 
undiagnosed illness, have no legal merit.  Neumann v. West, 
14 Vet. App. 12, 23 (2000); Sabonis v. Brown, 6 Vet. 
App. 426, 431 (1994); 38 U.S.C.A. § 1117 (West Supp. 2000); 
38 C.F.R. § 3.317 (2000).

2.  Allergic rhinitis, as being due to an undiagnosed 
illness, has no legal merit.  Neumann, 14 Vet. App. at 23; 
Sabonis, 6 Vet. App. at 431; 38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317.

3.  Allergic rhinitis was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(2000).

4.  Heat/cold intolerance was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1117; 38 C.F.R. §§ 3.303, 
3.317.

5.  Photophobia was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1117; 38 C.F.R. §§ 3.303, 3.317.

6.  Hypertension, as being due to an undiagnosed illness, has 
no legal merit.  Neumann, 14 Vet. App. at 23; Sabonis, 6 Vet. 
App. at 431; 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

7.  Hypertension clearly and unmistakably preexisted active 
service, and the presumption of soundness at entry is 
rebutted.  38 U.S.C.A. § 1111 (West 1991).

8.  Hypertension was not aggravated during service.  
38 U.S.C.A. §§ 1111, 1131, 1153 (West 1991); 38 C.F.R. §§ 
3.304, 3.306 (2000).

9.  The November 1991 rating decision, which denied service 
connection for a low back disorder, is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 20.302(b), 20.1103 
(2000).

10.  The evidence received since the November 1991 rating 
decision, which denied service connection for a low back 
disorder, is not new and material, and the claim is not 
reopened.  38 U.S.C.A. 5108 (West 1991) § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The Board notes that the veteran has attributed the 
disabilities for which he seeks service connection to his 
service in the Persian Gulf, as opposed to his prior period 
of service in 1970 and 1971.

A September 1979 report of medical examination shows clinical 
evaluation of veteran's nose, sinuses, eyes, ophthalmoscopic, 
lungs and chest, upper extremities, lower extremities, and 
spine were normal.  His blood pressure was reported as 116/88 
(systolic/diastolic).  

An October 1982 report of medical examination shows clinical 
evaluation of veteran's nose, sinuses, eyes, ophthalmoscopic, 
lungs and chest, upper extremities, lower extremities, and 
spine were normal.  His blood pressure was reported as 
110/70.  

A July 1985 medical record shows the veteran's blood pressure 
was 170/100.  The examiner entered a diagnosis of 
hypertension.

A November 1986 report of medical examination shows clinical 
evaluation of veteran's nose, sinuses, eyes, ophthalmoscopic, 
lungs and chest, upper extremities, lower extremities, and 
spine were normal.  His blood pressure was reported as 
130/78.

An April 1987 medical record shows the veteran complained of 
a rash on his buttocks for three days.  The examiner entered 
a diagnosis of tinea infection.

A July 1988 private medical record shows a private physician 
stated the veteran had hypertension.  He stated the veteran's 
blood pressure was 140/95 and recommended that the veteran 
continue his medication.  A May 1989 private medical record 
shows the veteran reported he had developed a rash on the 
extremities and neck while in the field for the National 
Guard.  The examiner entered a diagnosis of contact 
dermatitis, which he stated was probably secondary to 
insecticides or fertilizer in the field.

A June 1989 report of medical examination shows clinical 
evaluation of veteran's nose, sinuses, eyes, ophthalmoscopic, 
lungs and chest, upper extremities, lower extremities, and 
spine were normal.  His blood pressure was reported as 
134/84.  In a report of medical history completed by the 
veteran at that time, he stated "yes" to ever having or 
having now high or low blood pressure.  The examiner noted 
the high blood pressure had been corrected and that the 
veteran was no longer on medication.

An August 1989 private medical record shows the veteran 
reported having a pruritic rash on his hands, arms, and legs 
for several days.  The examiner entered a diagnosis of 
probable contact dermatitis.  An October 1989 private medical 
record shows a diagnosis of recurrent dermatitis and to rule 
out allergies.  A separate October 1989 private medical 
record shows a diagnosis of an upper respiratory infection 
with bronchitis.

An April 1991 report of medical examination shows clinical 
evaluation of the nose, sinuses, eyes, ophthalmoscopic, upper 
extremities, lower extremities, and spine were normal.  The 
veteran's blood pressure was reported as 132/82.  The 
examiner noted there was no change of health during current 
deployment.  In a report of medical history completed by the 
veteran at that time, he stated "no" to ever having or 
having now skin diseases, sinusitis, hay fever, swollen or 
painful joints, cramps in legs, shortness of breath, high or 
low blood pressure, and eye trouble.  The examiner stated 
"Very significant change of health during current 
deployment."

In a separate questionnaire, the veteran denied having a 
rash, skin infection, or sores or a sinus infection.

In May 1991, the veteran filed an original claim for service 
connection for a low back disorder, which he stated began in 
March 1991.

A May 1991 VA outpatient treatment report shows the veteran 
was referred for left lumbar back pain.  The examiner noted 
the veteran had positive straight leg raising test and that a 
herniated nucleus pulposus should be ruled out.

A June 1991 VA examination report shows the veteran stated he 
had more pain in his left shoulder and neck.  He stated he 
had sandbagged some tents in March 1991 and felt his neck pop 
and since that time, he had discomfort in the neck, which 
radiated to his left shoulder.  The veteran also reported 
aching pain in the lower back with radiation into the hip and 
upper thigh.  He denied problems with walking, standing, or 
sitting but stated he had difficulty lifting things.  
Physical examination of the skin, nose, sinuses, and 
respiratory system was normal.  Examination of the lumbar 
spine did not reveal any tenderness over the facets to 
percussion.  Range of motion was complete in all planes.  The 
examiner stated the veteran had positive straight leg raising 
at 90 degrees.  Reflexes were noted to be intact.  The 
examiner noted there was slight decreased sensation to pin 
wheel testing along the left lateral thigh.  The diagnosis 
was chronic lumbosacral strain.  X-rays taken at that time 
showed the bone density was moderately decreased.  The 
vertebral bodies, disc spaces, and posterior vertebral 
elements were unremarkable.  The impression was mild 
osteopenia.

In a May 1991 rating decision, the RO denied service 
connection for a low back disorder.  The RO stated there was 
no evidence of treatment for a low back disorder while in 
service.  The veteran was notified of this decision and of 
his appellate rights in September 1991.  That same month, he 
submitted a statement, stating he had new evidence to reopen 
his claim for service connection for lumbosacral strain.  He 
stated the new evidence consisted of VA treatment from August 
1991.

An August 1991 VA hospitalization summary report shows a 
diagnosis of herniated nucleus pulposus in the cervical 
spine.  There were no findings in the report related to the 
veteran's lumbar spine.

In a November 1991 rating decision, the RO stated that the VA 
medical records did not show treatment for a lumbosacral 
strain and in the absence of evidence of a lumbosacral strain 
in service, there was no basis to grant service connection 
for such.  The veteran was notified of this determination, 
including his appellate rights, in a December 1991 letter.  
He did not appeal the decision within one year of the 
notification.

A January 1992 VA chest x-ray shows no acute pulmonary 
disease.

A July 1993 private medical record shows a diagnosis of tinea 
cruris and borderline high blood pressure secondary to work 
stress.

April 1994 VA outpatient treatment report shows the veteran 
complained of right shoulder pain and numbness.  The examiner 
stated the veteran had full range of motion of the right 
shoulder and normal deep tendon reflexes.  He added the 
veteran had excellent strength and no wasting and that 
sensation was grossly within normal limits.  The diagnostic 
impression was right shoulder pain with radicular symptoms 
and normal physical examination.  An x-ray taken of the right 
shoulder was normal.

A May 1994 VA nerve conduction and electromyograph studies of 
the right upper extremity were normal.  A May 1994 VA 
pulmonary function test was within normal limits.  A May 1994 
VA x-ray of the pelvis and both hips shows a normal study.  A 
May 1994 VA outpatient treatment report shows the veteran 
complained of a rash on his right leg and lower back since 
1992.  The examiner noted the veteran did not have high blood 
pressure.

A June 1994 VA outpatient treatment report shows the veteran 
complained of having injured his right arm while in Desert 
Storm.  He denied trauma or an accident and stated it was 
overuse of it with sandbagging.  The veteran stated upon 
return he was in the hospital for headaches and shoulder 
pain.  He stated his shoulder was still sore and wanted 
something for the pain.  The veteran denied any new injury.  
The examiner stated the right shoulder was negative for 
palpable tenderness.  It had full range of motion with 
extension/flexion and abduction/adduction.  The examiner 
stated the veteran had 5/5 motor strength and handgrip and 
that there was no atrophy or numbness.  The impression was 
right shoulder pain.

A July 1994 VA outpatient treatment report shows the veteran 
reported right shoulder pain and numbness.  The examiner 
noted the examination was within normal limits for the neck, 
shoulder and arm and that stronger medication would not be 
given.  An August 1994 VA treatment record shows a diagnosis 
of right carpal tunnel syndrome.

An April 1995 VA examination report shows the veteran 
reported a three-year history of a rash involving the back, 
neck, and occasionally his leg.  He stated it was itchy at 
times and would wax and wane in intensity.  The veteran 
attributed the onset to his time in the Persian Gulf war.  
The examiner entered a diagnosis of dermatitis.

A July 1996 private medical record shows the veteran reported 
having a rash in the groin area.  The physician stated that 
the skin scraping was positive for tinea and entered a 
diagnosis of tinea cruris.

In April 1997, the veteran presented oral testimony before a 
Hearing Officer at the RO.  He stated he would get bumps on 
his skin pretty often and that they would come and go.  The 
veteran stated he did not have skin rashes prior to his going 
to the Persian Gulf and that he developed the skin rash while 
he was there.  He stated he received ointment while he was 
there to treat his rash.  The veteran stated the first time 
he was treated for the skin rash following his discharge from 
service was in 1995.  

An October 1997 VA ear, nose, and throat examination report 
shows the veteran complained of intermittent clear runny nose 
that was worse in the fall, winter, and springtime.  He 
denied any history of sinusitis, facial pain, and nasal 
obstruction.  The examiner entered a diagnosis of allergic 
rhinitis.  The examiner stated he did not believe that the 
veteran's allergic rhinitis was associated with previous 
military experience.

An October 1997 VA neurological examination report shows the 
veteran reported having hypertension "for some time" but 
that he had not taken any medication for this until less than 
one month prior.  The veteran reported headaches but denied 
any photophobia or any other focal neurological symptoms.  
The examiner stated the veteran's blood pressure was 142/92 
supine and 142/92 standing.  An October 1997 general VA 
examination report shows the examiner asked the veteran what 
he meant about "heat and cold intolerance," to which the 
veteran stated, "I just can't stand the heat and cold since 
I got back from the Gulf."  The examiner noted the veteran 
was unable to give anymore specific service connection 
complaints.  The veteran also reported a one-month history of 
hypertension and stated he was currently on medication.  As 
to shortness of breath, the veteran stated he had dyspnea 
with pushing the lawnmower and denied any other pulmonary 
complaints.  He stated he smoked one pack of cigarettes a 
day.  The veteran complained of generalized muscle and joint 
pain and stiffness since returning from the Gulf but denied 
taking any medication for the discomfort.  The examiner noted 
the veteran did not have any specific joint complaints and 
stated that sometimes all of his joints hurt him.

Following physical examination, the examiner entered the 
following relevant diagnoses: (1) intolerance to heat and 
cold, alleged, not documented on history with normal 
examination; (2) essential hypertension; (3) dyspnea, 
alleged, pulmonary function studies pending; and (4) muscle 
and joint pain and stiffness, alleged, not documented on 
history or physical examination.  An October 1997 pulmonary 
function test revealed mild obstructive pulmonary impairment.  

An April 1998 VA outpatient treatment report shows the 
veteran reported a two-day history of low back pain.  The 
assessment was lumbar strain.

A May 1998 VA examination report shows the veteran reported 
having hypertension for some time but had only begun 
treatment for it one month prior.

An April 1998 private medical record shows the veteran 
reported low back pain, which he stated began in early April.  
He reported he had sustained an injury to his neck in service 
but denied any specific injury to his low back.  A diagnosis 
of lumbosacral strain with spasm was entered.

A May 1998 magnetic resonance imaging (MRI) of the lumbar 
spine showed a combination of annular bulging, central 
herniated nucleus pulposus, as well as ligamentum flavum 
hypertrophy and very mild bulging at L3-L4.  A June 1998 VA 
computed tomography (CT) scan of the lumbar spine showed L4-
L5 broad based disc bulge with bilateral hypertrophy of the 
ligamentum flavum resulting in significant stenosis.

A June 1998 VA outpatient treatment report shows the 
veteran's blood pressure was 170/90.  The examiner entered an 
assessment of hypertension

In February 1999, the veteran presented oral testimony before 
a Hearing Officer at the RO.  The veteran stated he did not 
come out of his first period of service in 1970 with any 
medical illnesses or injuries.  He denied that any of the 
disabilities for which he was seeking service connection 
occurred prior to his time during the Persian Gulf.  He 
stated he was treated for his skin rash while in Southeast 
Asia.  Specifically, he stated he was given prescription 
creams to treat his skin.  The veteran described the rash as 
looking like pimples and stated it would come and go.  He 
testified the rash itched on occasion.  The veteran stated he 
was not told a diagnosis for his skin rash while in service.  
He stated he continued to have skin rashes following his 
return from the Persian Gulf.

The veteran stated he had pain in his hips where he would 
have trouble getting out of bed.  He described having 
stiffness in his joints and stated he had complained about 
the stiffness to physicians while still in service, who were 
unable to diagnose the problem.  The veteran stated the joint 
pain had continued since that time and that he took Ibuprofen 
for the pain.  He stated he had also had shortness of breath 
since being in the Persian Gulf and still had it now.  The 
veteran added that examiners had been unable to diagnose the 
cause of the shortness of breath.  

As to his back, the veteran stated he injured his back in 
March 1991 from sandbagging and digging.  He stated he 
developed pain in his back and down his legs.  He stated he 
was given physical therapy to do for the pain.  The veteran 
noted at separation he was not given a full examination.  He 
stated he was currently diagnosed with a herniated nucleus 
pulposus and was recommended to undergo surgery.

In May 2000, the veteran testified at a personal hearing 
before the undersigned Board Member.  The veteran stated he 
had skin problems on his leg and neck and back.  He stated 
his skin would be flaky at times and would develop pimple-
like bumps with fluid in them.  The veteran described it as 
disturbing.  He stated he had had skin problems only since 
being in the Persian Gulf.  The veteran stated he had been 
diagnosed with rhinitis within eight months of coming back 
from the Persian Gulf.  He noted he had not had rhinitis 
prior to going to the Persian Gulf.  The veteran testified he 
had high blood pressure and took medication for it.  He 
stated when he returned from the Persian Gulf, he was 
diagnosed with hypertension approximately six to eight months 
later.  He noted he had been on medication since that time.

As to his back, the veteran stated he developed back problems 
from lifting the sandbags and manual digging.  He stated he 
went for medical treatment for it and was told he had pulled 
a muscle.  The veteran stated subsequently that they 
determined he had a herniated nucleus pulposus and noted he 
had been told he may have to have surgery.

II.  Duty to Assist

The Board observes that the recently enacted legislation has 
eliminated the well-grounded claim requirement, has expanded 
the VA's duty to notify the veteran and the representative, 
and has enhanced its duty to assist a veteran in developing 
the facts pertinent to the claim.  See VCAA.  Since these 
legislative changes serve to eliminate the "gatekeeping" 
function in the VA claims process imposed by the standard for 
a well-grounded claim, see, e.g., Hensley v. West, 212 F.3d 
1255, 1260 (Fed. Cir. 2000), the Board is of the opinion that 
the new legislative changes are more favorable to the 
veteran.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  Thus, given that the changes articulated in the new 
legislation are less stringent than the function served by 
requiring a claimant to establish a well-grounded claim, the 
Board determines that no prejudice will result to the veteran 
by the Board's consideration of this matter.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of the record discloses that 
the veteran's service medical records have been requested and 
received by the RO, and such records appear to be intact.  
The Board notes that the veteran's service medical records 
from his first period of service are not of record; however, 
the veteran has clearly attributed all the disabilities for 
which he seeks service connection to his second period of 
service.
In the January 1996 rating decision, the RO denied service 
connection for skin rash.  In the July 1998 rating decision, 
the RO, in part, denied service connection for allergic 
rhinitis, intolerance to heat and cold, hypertension, 
shortness of breath, and muscle and joint aches, to include 
as being due to an undiagnosed illness.  In the April 1999 
rating decision, the RO, in part, denied reopening the claim 
for service connection for a low back disorder.

Additionally, in the rating decisions on appeal, the 
statements of the case that relate to the claims on appeal, 
and the supplemental statements of the case that relate to 
the claims on appeal, the RO informed the veteran of the 
evidence necessary to establish service connection for the 
disabilities for which he seeks service connection, including 
the evidence necessary to establish service connection for an 
undiagnosed illness and the evidence necessary to reopen the 
claim for service connection for a low back disorder.  Also, 
the veteran was given the pertinent regulations related to 
both service connection and new and material evidence.  
Correspondence copies of these determinations were mailed to 
the veteran's accredited representatives at the applicable 
times, the Disabled American Veterans and James W. Stanley, 
Jr.  These determinations were not returned by the United 
States Postal Service as undeliverable, and thus the veteran 
and his representatives are presumed to have received these 
notifications.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992) (discussing that the presumption of regularity of the 
administrative process applies to notices mailed by the VA)).

Also, in the September 2000 decision, the Board laid out the 
evidence necessary to establish service connection for the 
various disabilities for which he sought benefits and the 
evidence necessary to reopen the previously-denied claim of 
service connection for a low back disorder.

Additionally, the record discloses that the veteran has 
reported that he has received treatment from VA and has 
submitted private medical records.  The RO has obtained the 
veteran's VA treatment records.  Although the veteran has 
stated he was granted Social Security Administration 
disability benefits, he stated he had not undergone any 
examinations for the Social Security Administration and that 
it had granted the benefits based upon VA medical records.  
The veteran has not alleged that there are any additional 
medical records related to treatment for the disabilities for 
which he seeks service connection that have not been 
associated with the claims file.  Finally, in accordance with 
its duty to assist, the RO had the veteran undergo VA 
examinations related to his claims.  

Because the Board is remanding the claims for service 
connection for skin rash, not as being due to an undiagnosed 
illness, hearing loss, and shortness of breath as both being 
incurred in or aggravated by service and as being due to an 
undiagnosed illness, it need not address whether VA has met 
its duty to assist as to those claims, as the purpose of the 
remand will be to meet such duty.

Accordingly, the Board finds that all facts have been 
developed to the extent possible.

III.  Criteria

A.  Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection for 
hypertension may be granted if manifest to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309(a) (2000).  Service connection may be granted 
for any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2000).

Generally, veterans are presumed to have entered service in 
sound condition as to his or her health.  See 38 U.S.C.A. § 
1111 (West 1991); Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991).  The presumption of sound condition provides:

[E]very veteran shall be taken to have 
been in sound condition when examined, 
accepted, and enrolled for service, 
except as to defects, infirmities, or 
disorders noted at the time of 
examination, acceptance, and enrollment, 
or where clear and unmistakable evidence 
demonstrates that the injury or disease 
existed before acceptance and enrollment 
and was not aggravated by such service.

38 U.S.C.A. § 1111; see also 38 C.F.R. § 3.304(b) (2000).

This presumption attaches only where there has been an 
induction examination in which the later complained-of 
disability was not detected.  See Bagby, 1 Vet. App. at 227.  
The regulation provides expressly that the term "noted" 
denotes "[o]nly such conditions as are recorded in 
examination reports,"  38 C.F.R. § 3.304(b), and that 
"[h]istory of preservice existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions,"  id. at (b)(1).

When a condition is properly found to have been preexisting, 
the presumption of aggravation provides that a preexisting 
injury or disease will be considered to have been aggravated 
by active military, naval, or air service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a) (1999); Crowe v. Brown, 7 Vet. 
App. 238 (1994).  Clear and unmistakable evidence is required 
to rebut the presumption of aggravation in service where the 
pre-service disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b) (1999); see Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991) (in the case of 
aggravation, the government must point to a specific finding 
that the increase in disability was due to the natural 
progression of the disease).  "Flare-ups" of a preexisting 
condition do not constitute aggravation if there is no 
increase in severity of underlying disability.  Hunt v. 
Derwinski, 1 Vet. App. 292, 296-97 (1991).

The chronicity provision of 38 C.F.R. § 3.303(b) (2000) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under The United States Court of 
Appeals for Veterans Claims's (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

For service members who served in the Southwest Asia theater 
of operations during the Persian Gulf War who exhibit 
objective indications of chronic disability manifested by one 
or more specific signs or symptoms, such disability may be 
service connected provided that it became manifest during 
active service in the Southwest Asia theater of operations or 
to a degree of 10 percent or more not later than December 31, 
2001; and provided that the disability cannot be attributed 
to any known clinical diagnosis.  38 U.S.C.A. §§ 501(a), 
1117; 38 C.F.R. § 3.317(a)(1) (2000).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(2).

Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Id. at (a)(3).

A chronic disability resulting from an undiagnosed illness 
shall be rated using evaluation criteria from part 4 of this 
chapter for a disease or injury in which the functions 
affected, anatomical localization, or symptomatology are 
similar.  Id. at (a)(4).

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to: fatigue, signs or 
symptoms involving skin, headache, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, and menstrual disorders.  Id. at (b).

Compensation shall not be paid under 38 C.F.R. § 3.317 if (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; or (2) there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  Id. at (c).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

B.  New and material evidence

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopen and allowed.  The exception to 
this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall reopen the claim and review the former 
disposition of the claim."  Therefore, once an RO decision 
becomes final under section 7105(c), absent the submission of 
new and material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). 

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000); 
See Fossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, 155 F.3d at 1363.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veterans Claims (the 
Court) indicated that the newly presented evidence need not 
be probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.


IV.  Analysis

A.  Skin rash

The Board notes that the veteran has claimed service 
connection for all the disabilities on two different bases-
(1) as having been incurred in or aggravated by service and 
(2) as being due to an undiagnosed illness.  The claim for 
service connection for skin rash is the only claim that will 
be divided up in the sense that a decision will be made on 
the issue of it being due to an undiagnosed illness, but a 
remand will be made on the issue of it being incurred in or 
aggravated by service.  

After having carefully reviewed the evidence of record, 
including the veteran's testimony at the hearings, the Board 
finds that the preponderance of the evidence is against the 
grant of entitlement to service connection for a skin rash, 
diagnosed as dermatitis and tinea cruris, as being due to an 
undiagnosed illness.  The reasons for this determination 
follow.

The veteran has shown objective manifestations of dermatitis 
and tinea cruris and that such symptoms have become manifest 
to a compensable degree prior to December 31, 2001.  A 
diagnosis of dermatitis was entered in an April 1995 VA 
examination report, and a diagnosis of tinea cruris was 
entered in a July 1996 private medical record.  However, the 
veteran's claim fails because in order for service connection 
to be warranted for a disability that is due to an 
undiagnosed illness, the claimant must bring forth evidence 
of a "chronic disability resulting from an undiagnosed 
illness," which cannot be attributed to any known clinical 
diagnosis.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

Here, the symptoms related to the veteran's skin rash have 
been attributed to dermatitis and tinea cruris.  Therefore, 
service connection for such disabilities cannot be granted on 
the basis of being due to an undiagnosed illness.  See 
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  The appropriate 
disposition as to this claim must be a denial based on the 
lack of legal merit.  Neumann, 14 Vet. App. at 23 (Court 
noted that because the veteran's symptoms had been 
attributable to a known clinical diagnosis, 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317 were not for application and 
therefore held that the Board properly denied as legally 
insufficient the veteran's claim for service connection for 
cubital tunnel syndrome).

Although the veteran has claimed that he developed dermatitis 
and tinea cruris as a result of an undiagnosed illness, he 
does not have the requisite knowledge of medical principles 
that would permit him to render an opinion regarding matters 
involving a medical diagnosis or medical etiology.  See 
Espiritu v. Derwinski, 4 Vet. App. 492, 494 (1992).

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
service connection for a skin rash, diagnosed as dermatitis 
and tinea cruris, as being due an undiagnosed illness, and 
there is no doubt to be resolved.  See Gilbert, 1 Vet. 
App. at 55.

B.  Allergic rhinitis

1.  Undiagnosed illness

After having carefully reviewed the evidence of record, 
including the veteran's testimony at the hearings, the Board 
finds that the preponderance of the evidence is against the 
grant of entitlement to service connection for allergic 
rhinitis, as being due to an undiagnosed illness.  The 
reasons for this determination follow.

The veteran has shown objective manifestations of allergic 
rhinitis and that such symptoms have become manifest to a 
compensable degree prior to December 31, 2001.  A diagnosis 
of allergic rhinitis was entered in an April 1997 VA 
examination report.  However, the veteran's claim fails 
because in order for service connection to be warranted for a 
disability that is due to an undiagnosed illness, the 
claimant must bring forth evidence of a "chronic disability 
resulting from an undiagnosed illness," which cannot be 
attributed to any known clinical diagnosis.  See 38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317.

Here, the symptoms related to the veteran's allergies have 
been attributed to allergic rhinitis.  Therefore, service 
connection for such disability cannot be granted on the basis 
of being due to an undiagnosed illness.  See 38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317.  The appropriate disposition as to 
this claim must be a denial based on the lack of legal merit.  
Neumann, 14 Vet. App. at 23 (Court noted that because the 
veteran's symptoms had been attributable to a known clinical 
diagnosis, 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 were not 
for application and therefore held that the Board properly 
denied as legally insufficient the veteran's claim for 
service connection for cubital tunnel syndrome).

Although the veteran has claimed that he developed allergic 
rhinitis as a result of an undiagnosed illness, he does not 
have the requisite knowledge of medical principles that would 
permit him to render an opinion regarding matters involving a 
medical diagnosis or medical etiology.  See Espiritu, 4 Vet. 
App. at 494.

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
service connection for allergic rhinitis, as being due to an 
undiagnosed illness, and there is no doubt to be resolved.  
See Gilbert, 1 Vet. App. at 55.

2.  Incurred in or aggravated by service

After having carefully reviewed the evidence of record, 
including the veteran's testimony at the hearings, the Board 
finds that the preponderance of the evidence is against the 
grant of entitlement to service connection for allergic 
rhinitis, as having been incurred in or aggravated by 
service.  The reasons for this determination follow.

The service medical records show no diagnosis of allergic 
rhinitis or any admission of allergies during the veteran's 
service in the Persian Gulf.  At separation, the veteran 
specifically denied having had or having then sinusitis or 
hay fever.  The first diagnosis of rhinitis was in the 
October 1997 VA examination report, which is more than six 
years following the veteran's discharge from service.  
Additionally, in the October 1997 examination report, the 
examiner made a finding that he did not believe that the 
veteran's allergic rhinitis was associated with his previous 
military service.  This is competent evidence against the 
veteran's claim, and there is no competent evidence to refute 
this finding.  The Board is aware that the examiner stated he 
did not have an opportunity to review the claims file prior 
to examining the veteran; however, as stated above, there are 
no findings or diagnoses of allergic rhinitis prior to the 
finding made in the October 1997 report.  Thus, even if the 
examiner had an opportunity to review the claims file, there 
would be no objective clinical findings of allergic rhinitis 
prior to October 1997.  Therefore, the fact that he did not 
have an opportunity to review the claims file does not reduce 
the probative value of this evidence.

Thus, because there is no evidence to refute the VA 
examiner's determination that allergic rhinitis was not 
incurred in service, the Board finds no basis to grant 
service connection for such disability.  Although the veteran 
has claimed that he developed allergic rhinitis as a result 
of service, he does not have the requisite knowledge of 
medical principles that would permit him to render an opinion 
regarding matters involving a medical diagnosis or medical 
etiology.  See Espiritu, 4 Vet. App. at 494.

The Board need not remand this claim for a VA examination, 
because the RO has provided the veteran with an examination 
and the Board finds that there is sufficient medical evidence 
for the Secretary to make a decision on this claim.  See 
VCAA.  Although the medical evidence is against the veteran's 
claim, that does not lessen the probative value of this 
evidence.

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
service connection for allergic rhinitis, as having been 
incurred in or aggravated by service, and there is no doubt 
to be resolved.  See Gilbert, 1 Vet. App. at 55.

C.  Heat/cold intolerance

After having reviewed the evidence of record, including the 
veteran's testimony at the hearings, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for heat/cold intolerance, both as 
having been incurred in or aggravated by service and as being 
due to an undiagnosed illness.  Specifically, the veteran has 
not brought forth any evidence that heat/cold intolerance 
exists.  There is no evidence that he even has heat/cold 
intolerance.

When examined in October 1997, the VA examiner stated that 
heat/cold intolerance had been alleged, but that it had not 
been found on examination and that the veteran's examination 
was normal.  Thus, the veteran has not provided any objective 
evidence of heat/cold intolerance or any evidence of a 
diagnosis of a disability manifested by heat/cold 
intolerance.

Accordingly, without proof of one or more signs or symptoms 
of undiagnosed illness, here, heat/cold intolerance; proof of 
objective indications of a chronic disability; or proof that 
the chronic disability is the result of undiagnosed illness, 
the Board cannot find a basis to grant service connection for 
heat/cold intolerance.  Stated differently, because the 
evidence establishes that the veteran does not have heat/cold 
intolerance, the claim must be denied.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (Court stated 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability," and held that "[i]n the 
absence of proof of a present disability[,] there can be no 
valid claim."); Rabideau v. Derwinski, 2 Vet. App. 141, 143-
44 (1992).

The Board notes that a medical opinion is not needed because 
there is no competent evidence that the veteran has a current 
disability or persistent or recurrent symptoms of a 
disability related to heat/cold intolerance.  See VCAA.

Although the veteran has alleged he has heat/cold intolerance 
that he believes is a result of his service in the Persian 
Gulf, he does not have the requisite knowledge of medical 
principles that would permit him to render an opinion 
regarding matters involving a medical diagnosis or medical 
etiology.  See Espiritu, 4 Vet. App. at 494.

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
service connection for heat/cold intolerance, on any basis, 
and there is no doubt to be resolved.  See Gilbert, 1 Vet. 
App. at 55.


D.  Photophobia

After having reviewed the evidence of record, including the 
veteran's testimony at the hearings, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for photophobia both as having been 
incurred in or aggravated by service and as being due to an 
undiagnosed illness.  Specifically, the veteran has not 
brought forth any evidence that photophobia exists.  In fact, 
the veteran denied any photophobia when he underwent a VA 
neurological examination in October 1997.  Thus, the veteran 
has not brought forth any objective evidence of photophobia 
or any evidence of a diagnosis of a disability manifested by 
photophobia.

Accordingly, without proof of one or more signs or symptoms 
of undiagnosed illness, here, photophobia; proof of objective 
indications of a chronic disability; or proof that the 
chronic disability is the result of undiagnosed illness, the 
Board cannot find a basis to grant service connection for 
photophobia.  Stated differently, because the evidence does 
not show that the veteran has photophobia, the claim must be 
denied.  See Brammer, 3 Vet. App. at 225 (Court stated 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability," and held that "[i]n the 
absence of proof of a present disability[,] there can be no 
valid claim."); Rabideau, 2 Vet. App. at 143-44 (1992).

The Board notes that a medical opinion is not needed because 
there is no competent evidence that the veteran has a current 
disability or persistent or recurrent symptoms of a 
disability related to photophobia.  See VCAA.

Although the veteran has alleged he has photophobia that he 
believes is a result of his service in the Persian Gulf, he 
does not have the requisite knowledge of medical principles 
that would permit him to render an opinion regarding matters 
involving a medical diagnosis or medical etiology.  See 
Espiritu, 4 Vet. App. at 494.

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
service connection for photophobia, on any basis, and there 
is no doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.

E.  Hypertension

1.  Undiagnosed illness

After having carefully reviewed the evidence of record, 
including the veteran's testimony at the hearings, the Board 
finds that the preponderance of the evidence is against the 
grant of entitlement to service connection for hypertension, 
as being due to an undiagnosed illness.  The reasons for this 
determination follow.

The veteran has shown objective manifestations of 
hypertension and that such symptoms have become manifest to a 
compensable degree prior to December 31, 2001.  A diagnosis 
of hypertension was entered in an October 1997 VA examination 
report.  However, the veteran's claim fails because in order 
for service connection to be warranted for a disability that 
is due to an undiagnosed illness, the claimant must bring 
forth evidence of a "chronic disability resulting from an 
undiagnosed illness," which cannot be attributed to any 
known clinical diagnosis.  See 38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317.

Here, the symptoms related to the veteran's high blood 
pressure have been attributed to hypertension.  Therefore, 
service connection for such disability cannot be granted on 
the basis of being due to an undiagnosed illness.  See 
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  The appropriate 
disposition as to this claim must be a denial based on the 
lack of legal merit.  Neumann, 14 Vet. App. at 23 (Court 
noted that because the veteran's symptoms had been 
attributable to a known clinical diagnosis, 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317 were not for application and 
therefore held that the Board properly denied as legally 
insufficient the veteran's claim for service connection for 
cubital tunnel syndrome).

Although the veteran has claimed that he developed 
hypertension as a result of an undiagnosed illness, he does 
not have the requisite knowledge of medical principles that 
would permit him to render an opinion regarding matters 
involving a medical diagnosis or medical etiology.  See 
Espiritu, 4 Vet. App. at 494.

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
service connection for hypertension, as being due to an 
undiagnosed illness, and there is no doubt to be resolved.  
See Gilbert, 1 Vet. App. at 55.

2.  Incurred in or aggravated by service

After having carefully reviewed the evidence of record, 
including the veteran's testimony at the hearings, the Board 
finds that the preponderance of the evidence is against the 
grant of service connection for hypertension as having been 
incurred in or aggravated by service.  The Board notes that 
the veteran has not alleged that hypertension was incurred 
during his first period of service, and thus, service 
connection for hypertension based upon his first period of 
service is neither alleged nor warranted.  However, as to his 
second period of service, the Board finds that the evidence 
establishes that hypertension preexisted service and was not 
aggravated during the second period of service.  The reasons 
for this determination follow.

Because there is no entrance examination based upon the 
veteran's period of service in the Persian Gulf, the veteran 
is entitled to a presumption of soundness as to not having 
hypertension prior to entrance into service.  See 38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b).

The Board must next determine whether, under 38 U.S.C. § 1111 
and 38 C.F.R. § 304(b), the presumption of soundness is 
rebutted by clear and unmistakable evidence that a disease or 
injury existed prior to service.  The burden of proof is on 
VA to rebut the presumption by producing clear and 
unmistakable evidence that hypertension existed prior to 
service.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that hypertension existed prior to 
service should be based on "thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof."  38 C.F.R. § 3.304(b)(1).

In a July 1985 private medical record, a physician entered a 
diagnosis of hypertension.  His blood pressure at that time 
was reported as 170/100.  The Board finds that this medical 
record establishes that the veteran had a diagnosis of 
hypertension prior to his entrance into service in November 
1990.  Thus, the Board finds that such competent medical 
evidence establishes that hypertension clearly and 
unmistakably preexisted service.  No competent professional 
has rebutted this 1985 diagnosis.  Therefore, the Board finds 
that the presumption of soundness has been rebutted.

As stated above, once a condition is properly found to have 
been preexisting, the presumption of aggravation provides 
that a preexisting disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service.  See 38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).  However, here, that presumption would 
not be applicable, as the veteran's hypertension did not 
worsen during his period of service in the Persian Gulf.  
Specifically, in June 1989, prior to his entering into his 
second period of active duty, his blood pressure was reported 
as 134/84.  At discharge in April 1991, his blood pressure 
was reported as 132/82.  The blood pressure readings are 
essentially the same.  See id.; see also Beverly v. Brown, 
9 Vet. App. 402, 405 (1996) (presumption of aggravation is 
applicable only if the preservice disability underwent an 
increase in severity during service).  Therefore, due to the 
lack of increase in the disability during service, VA is not 
required to rebut the presumption of aggravation by clear and 
unmistakable evidence.  38 C.F.R. § 3.306(b).

The Board notes that no medical professional has alleged that 
hypertension was incurred in or aggravated by service, and 
the Board need not obtain a medical opinion, as the record 
contains "sufficient medical evidence for the Secretary [of 
VA] to make a decision on the claim."  See VCAA.  

In a claim for service connection based on aggravation during 
service, post service medical evidence, occurring years 
following discharge from service is generally not relevant.  
What is the most relevant evidence is that which occurred 
during service.  Since the hypertension preexisted service, 
the only way service connection could be granted for such is 
if hypertension was aggravated beyond the natural progress of 
the disease process during service.  See 38 U.S.C.A. § 1153; 
38 C.F.R. 3.306(a).  As stated above, the veteran's 
hypertension did not worsen during service.  Therefore, 
although the post service medical records continue to show a 
diagnosis of hypertension such evidence does not assist with 
the veteran's claim for service connection based upon 
aggravation of a preexisting disability.

Although the veteran has asserted service connection for 
hypertension is warranted, it has not been shown that he 
possesses the requisite knowledge of medical principles that 
would permit him to render an opinion regarding matters 
involving medical diagnoses or medical etiology.  See 
Espiritu, 4 Vet. App. at 494.

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
service connection for hypertension, and there is no doubt to 
be resolved.  See Gilbert, 1 Vet. App. at 55.

F.  Multiple joint pain

After having reviewed the evidence of record, including the 
veteran's testimony at the hearings, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for multiple joint pain both as having 
been incurred in or aggravated by service and as being due to 
an undiagnosed illness.  Specifically, the veteran has not 
brought forth any evidence that multiple joint pain exists.  
In an October 1997 examination report, the examiner stated 
that multiple joint and muscle pain was not found on physical 
examination.  The veteran is service connected for his neck 
and left shoulder.  The Board is aware that the veteran has 
complained of right shoulder pain; however, even conceding 
that such is indicative of joint pain, that pain was reported 
only from April 1994 to June 1994.  This does not establish a 
disability lasting six months or more.  38 C.F.R. 
§ 3.317(a)(3).  Since that time, the veteran has not 
complained of right shoulder pain.  Thus, the veteran has not 
brought forth any objective evidence of multiple joint pain 
or any evidence of a diagnosis of a disability manifested by 
multiple joint pain.

Accordingly, without proof of one or more signs or symptoms 
of undiagnosed illness, here, multiple joint pain; proof of 
objective indications of a chronic disability; or proof that 
the chronic disability is the result of undiagnosed illness, 
the Board cannot find a basis to grant service connection for 
multiple joint pain.  Stated differently, because the 
evidence does not show that the veteran has multiple joint 
pain, the claim must be denied.  See Brammer, 3 Vet. App. at 
225 (Court stated "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability," and held that 
"[i]n the absence of proof of a present disability[,] there 
can be no valid claim."); Rabideau, 2 Vet. App. at 143-44 
(1992).

The Board notes that a medical opinion is not needed because 
there is no competent evidence that the veteran has a current 
disability or persistent or recurrent symptoms of a 
disability related to multiple joint pain.  See VCAA.

Although the veteran has alleged he has multiple joint pain 
that he believes is a result of his service in the Persian 
Gulf, he does not have the requisite knowledge of medical 
principles that would permit him to render an opinion 
regarding matters involving a medical diagnosis or medical 
etiology.  See Espiritu, 4 Vet. App. at 494.

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
service connection for multiple joint pain, on any basis, and 
there is no doubt to be resolved.  See Gilbert, 1 Vet. 
App. at 55.

G.  Lumbosacral strain

After having carefully and thoroughly reviewed the evidence 
of record, the Board finds that evidence has not been 
presented since the November 1991 rating decision, which is 
so significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
low back disorder.  See 38 C.F.R. § 3.156(a).  The reasons 
for this determination are explained below.

Initially, the Board notes that there are records, which have 
been associated with the claims file but which are not 
related to the issue before the Board.  However, records such 
as those that are not relevant to the issue at hand, in this 
case, service connection, cannot constitute new and material 
evidence as to the claim for service connection for a low 
back disorder.  See id.

At the time of the November 1991 rating decision, the 
evidence of record had shown that the veteran had been 
diagnosed with lumbosacral strain.  The veteran had alleged 
he injured his back in March 1991.  He claimed it was related 
to lifting sandbags.  The RO determined that the veteran had 
not brought forth evidence of having incurred a low back 
disorder.  Specifically, that the veteran had not submitted 
evidence that he had incurred a low back disorder in service 
or competent evidence of a nexus between the post service 
diagnosis of lumbosacral strain and an incident in service.

Since the November 1991 rating decision, no evidence has been 
brought forth that shows that a low back disorder occurred or 
was incurred in service or that there is a nexus between the 
post service diagnosis of a low back disorder and a disease 
or injury in service.  The evidence submitted establishes 
only that the veteran continues to have low back pain.  The 
ultimate issue in this case is medical in nature, and no 
medical evidence has been submitted that relates the post 
service diagnosis of a back disorder to the veteran's service 
in any way.  Therefore, the evidence submitted since the 
November 1991 rating decision is either cumulative or 
redundant of that which had been previously of record or is 
not relevant to the claim that a low back disorder was 
incurred in service, and thus cannot constitute new and 
material evidence.  See 38 C.F.R. § 3.156(a).

To the extent that the veteran has alleged that his low back 
disorder is due to service, his statements and testimony 
cannot be deemed new and material as he is a lay person and 
cannot provide a competent opinion on medical issues 
involving the etiology of a disability.  See Moray v. Brown, 
5 Vet. App. 211 (1993).

Accordingly, for the reasons explained above, the Board has 
determined that new and material evidence has not been 
submitted to reopen the claim for service connection for a 
low back disorder, and the petition to reopen such claim is 
denied.


ORDER

Entitlement to service connection for a skin rash as being 
due to an undiagnosed illness is denied.

Entitlement to service connection for allergic rhinitis on 
the basis of having been incurred in or aggravated by service 
and as being due to an undiagnosed illness is denied.

Entitlement to service connection for heat/cold intolerance 
on the basis of having been incurred in or aggravated by 
service and as being due to an undiagnosed illness is denied.

Entitlement to service connection for photophobia on the 
basis of having been incurred in or aggravated by service and 
as being due to an undiagnosed illness is denied.

Entitlement to service connection for high blood pressure 
and/or hypertension, on the basis of having been incurred in 
or aggravated by service and as being due to an undiagnosed 
illness is denied.

Entitlement to service connection for multiple joint pain on 
the basis of having been incurred in or aggravated by service 
and as being due to an undiagnosed illness is denied.

The petition to reopen the claim for service connection for a 
low back disorder is denied.



REMAND

The Board notes that as stated in the joint motion for 
remand, recently enacted legislation has enhanced VA's duty 
to assist a veteran in developing the facts pertinent to a 
claim and expanded its duty to notify the veteran and the 
representative concerning the aspects of claim development.  
See VCAA.

This legislation requires VA to provide a medical examination 
or obtain a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination or opinion is necessary to make a decision on the 
claim when the record (1) contains competent evidence that 
the claimant has a current disability or persistent or 
recurrent symptoms of the disability; (2) contains evidence 
which indicates that the disability or symptoms may be 
associated with the claimant's active duty; and (3) does not 
contain sufficient medical evidence for VA to make a 
decision.  Id.

The veteran has brought forth competent evidence of a 
diagnoses of dermatitis and tinea cruris, and of mild 
obstructive pulmonary impairment.  As to left ear hearing 
loss, although the November 1997 audiological evaluation does 
not establish a left hear hearing loss "disability" for VA 
purposes, see 38 C.F.R. § 3.385 (2000), such evaluation was 
conducted more than three years ago, and the veteran has been 
given hearing aids for both ears.  Additionally, the 
audiological evaluation showed some hearing loss (although 
not a hearing loss disability, see 38 C.F.R. § 3.385 (2000)).  
Thus, the Board finds that the veteran has brought forth 
persistent symptoms of hearing loss in the left ear.  
Additionally, the veteran has attributed his hearing loss, 
shortness of breath, and dermatitis to service, to include 
the shortness of breath being due to an undiagnosed illness.  
As the Board finds that there is insufficient medical 
evidence to make a decision on these claims, VA examinations, 
to include medical opinions, are necessary to make a decision 
on these claims.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for hearing loss, 
shortness of breath, and dermatitis.  
After securing any necessary 
authorizations, the RO should request 
copies of all indicated records which 
have not been previously secured and 
associate them with the claims folder.  
If the RO cannot obtain any of the 
medical records indicated by the veteran, 
it should follow the proper procedures 
under the VCAA.  Regardless of the 
veteran's response, the RO should secure 
any outstanding VA treatment reports.  
All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

2.  The RO should schedule the veteran to 
undergo a comprehensive VA audiological 
evaluation and VA examinations to 
determine the nature, severity, and 
etiology of the left ear hearing loss 
disability, if found on examination, and 
the nature, severity, and etiology of the 
dermatitis and shortness of breath.  The 
examiner must have an opportunity to 
review the veteran's claims file.  After 
reviewing the available medical records 
and examining the veteran, the examiner 
should be requested to provide an opinion 
as to (1) whether it is at least as 
likely as not that the veteran's left ear 
hearing loss disability, if it exists, 
was incurred in service; (2) whether it 
is at least as likely as not that the 
diagnosis of dermatitis or tinea cruris 
was incurred in service; (3) whether the 
veteran has a current disability 
manifested by shortness of breath, and if 
so, what is the diagnosis; and (4) if the 
veteran has a current disability 
manifested by shortness of breath, is it 
at least as likely not related to 
service, to include as being due to an 
undiagnosed illness.  The examiner should 
review service medical records and the 
medical records in the claims file when 
making this determination.  A complete 
rationale for any opinion expressed 
should be included in the evaluation 
report, to include upon what medical 
principles the opinion is based and 
citation to the evidence of record upon 
which the opinion is based.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination.

3.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
Court.  The Court has stated that 
compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  

5.  Thereafter, the RO should readjudicate 
the veteran's claims for entitlement to 
service connection for a skin rash, 
diagnosed as dermatitis and tinea cruris; 
left ear hearing loss, and shortness of 
breath.

If the benefits sought on appeal remain denied, the veteran 
and his representative should be provided with a supplemental 
statement of the case.  The supplemental statement of the 
case must contain notice of all relevant actions taken on the 
veteran's VA claims for benefits, to include a summary of the 
evidence and applicable law and regulations considered 
pertinent to the issues currently on appeal.  An appropriate 
period of time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 



